DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species I as shown in Fig. 5A;
Species II as shown in Fig. 5B;
Species III as shown in Fig. 8A;
Species IV as shown in Fig. 8B;
Species V as shown in Fig. 10A; and 
Species VI as shown in Fig. 10B.
The species are independent or distinct because: 
Species I requires a top gate structure, a light shielding layer with no opening overlapping the control electrode, and only one light shielding layer unlike any other species;
Species II requires a bottom gate structure, a light shielding layer with no opening overlapping the control electrode, and only one light shielding layer unlike any other species;
Species III requires a top gate structure, a light shielding layer with no opening overlapping the control electrode, an upper and lower light shielding layer with the lower light shielding layer having an area larger than the area of the upper light shielding layer unlike any other species;
Species IV requires a top gate structure, a light shielding layer with no opening overlapping the control electrode, an upper and lower light shielding layer with the lower and upper light shielding layers having the same area unlike any other species;
Species V requires a bottom gate structure, a light shielding layer with an opening overlapping the control electrode, and only one light shielding layer unlike any other species; and
Species VI requires a bottom gate structure, a light shielding layer with an opening overlapping the control electrode, an upper and lower light shielding layer with the lower and upper light shielding layers having the same area unlike any other species.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-3, 7, 13-17, and 26 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829